Citation Nr: 0014757	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  95-34 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of wounds of 
the head, face, and left arm.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1950 to July 
1956.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1994 rating decision by the Houston, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for residuals of wounds 
of the head, face, and left arm and for hepatitis.  The 
veteran's notice of disagreement was received in July 1994.  
A statement of the case was mailed to the veteran in August 
1994.  The veteran requested an extension of time to submit 
his substantive appeal, but the RO did not reply.  The 
veteran testified at a personal hearing before a hearing 
officer at the RO in July 1995.  The Board accepts the 
hearing transcript in lieu of a substantive appeal in light 
of the veteran's request for an extension.  In September 
1997, the veteran testified before a member of the Board at 
the RO in San Antonio, Texas.  In March 1998, the Board 
remanded this case to the RO.  

In an April 1999 rating decision, service connection for 
hepatitis was granted and assigned a non-compensable rating 
effective December 2, 1993.  Thus, the appeal as to that 
issue was resolved.  The denial of service connection for 
residuals of wounds of the head, face, and left arm, was 
confirmed and continued.  In April 1999, the veteran was 
notified of this decision and of his procedural and appellate 
rights.  The veteran did not initiate an appeal with regard 
to the hepatitis issue.  

In a November 1999 rating decision, service connection for 
post-traumatic stress disorder (PTSD) was granted and 
assigned a 50 percent rating effective January 5, 1999.  The 
denial of service connection for residuals of wounds of the 
head, face, and left arm, was confirmed and continued.  In 
December 1999, the veteran was notified of this decision and 
of his procedural and appellate rights.  The veteran did not 
initiate an appeal with regard to the PTSD issue.  

The only issue remaining in appellate status is entitlement 
to service connection for residuals of wounds of the head, 
face, and left arm.

The Board notes that subsequent to the transfer of the claims 
file to the Board, the veteran submitted a supplementary 
report containing duplicative evidence and his allegations.  
However, this report also contained an employer's statement 
which is new to the record.  Although the veteran did not 
waive initial RO review of this evidence, the decision 
portion of this decision is in the veteran's favor; thus, 
there is no prejudice to the veteran.  Also, upon remand, the 
RO is requested, as noted, below, to review this evidence.  


FINDING OF FACT

There is competent evidence of a current head, face, and left 
arm disabilities, there is evidence of incurrence or 
aggravation of these disabilities in service, and there is 
competent medical evidence of a nexus between service and the 
current disabilities.


CONCLUSION OF LAW

The claim of service connection for residuals of wounds of 
the head, face, and left arm is well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran contends that he has residuals of 
wounds of the head, face, and left arm which were incurred in 
service.  The veteran has presented his contentions in 
correspondence of record as well as during a personal hearing 
at the RO in July 1995 and in a personal hearing before a 
member of the Board at the RO in September 1997.  The veteran 
asserts that he served in combat in an artillery infantry 
division in Korea.  He maintains that he was awarded the 
Purple Heart.  He asserts that this award is not listed on 
his DD Form 214 because not only is his DD Form 214 replete 
with errors, but he had two periods of service and not one as 
shown on his DD Form 214.  He asserts that there was a 10 day 
gap between the two periods of service and maintains that his 
Purple Heart award was listed on one of the original DD Forms 
214, which apparently are no longer in existence or cannot be 
located.  

With regard to the alleged injuries, he asserts that in the 
Spring of 1951, his unit was assigned to hauling ammunition 
to the units which needed ammunition.  In May 1951, his 
division, the 2nd infantry division was involved in a 
skirmish with the enemy and he was wounded when enemy fire 
hit the truck that he was on.  The veteran maintains that his 
truck was hit with mortar fire and he was knocked unconscious 
and was sent to a hospital in Tokyo.  With regard to his left 
arm, he asserts that a plate and screws were put in the arm.  
The veteran maintains that he was hospitalized for several 
months.  

The veteran further asserts that following service, he did 
not seek treatment for his residuals of wounds of the head, 
face, and left arm, and was generally afraid of doctors.  He 
relates that his head, face, and left arm disabilities did 
not cause him any real problems until recently.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1999).  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well-grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 (1998).  In 
addition, the Court held, in the recent case of Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam)., that absent the submission and 
establishment of a well-grounded claim, the VA cannot 
undertake the duty to assist the veteran in developing facts 
pertinent to his or her claim.  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In the recent case of Hensley v. West, No. 99-7029 (Fed. Cir. 
May 12, 2000, the Federal Circuit Court emphasized that the 
threshold for a well-grounded claim is very low.  The Court 
indicated that if a claim is "plausible," "possible," or 
"capable of substantiation," it is well-grounded.  A claim 
need not be conclusive, concrete, or definite to be well-
grounded.  

Where a combat veteran alleges he suffers disability due to 
an injury incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza.  38 
U.S.C.A. § 1154(b) makes it clear that special considerations 
attend the cases of combat veterans.  In considering claims 
of veterans who engaged in combat, the adverse effect of not 
having an official report of an inservice injury or disease 
can be overcome by satisfactory lay or other evidence which 
shall be sufficient proof of service occurrence or 
aggravation if consistent with the circumstances, conditions, 
or hardships of service.  38 U.S.C.A. § 1154(b) (West 1991).  
These veterans may prove service connection by "satisfactory 
lay or other evidence" even in the absence of official 
records.  38 U.S.C.A. § 1154(b) relaxes evidentiary standards 
so that "satisfactory lay or other evidence" can be used by 
combat veterans to demonstrate incurrence or aggravation of a 
disability in service.  See Caluza.  In Collette, the Court 
articulated a three-step sequential analysis to be performed 
when a combat veteran seeks benefits under the method of 
proof provided by 38 U.S.C.A. § 1154(b).

In the first step of the analysis, VA must determine whether 
the veteran has proffered "satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease."  If a veteran produces credible evidence that would 
allow a reasonable fact-finder to conclude that the alleged 
injury or disease was incurred in service, then the veteran 
has produced "satisfactory evidence" to satisfy the first 
requisite step of analysis under the stated provision.  This 
determination requires the credibility of the veteran's 
evidence to be judged standing alone and not weighed against 
contrary evidence.

In the second step, the VA must then determine if the 
proffered evidence is consistent with the circumstances, 
conditions, or hardships of such service, again without 
weighing the veteran's evidence with contrary evidence.  If 
these two inquiries are met, the Secretary "shall accept" the 
veteran's evidence as "sufficient proof of service- 
connection," even if no official record of such incurrence 
exists. At this point a factual presumption arises that the 
alleged injury or disease is service-connected.

It is in the third step under Collette, that VA is to weigh 
evidence contrary to that which established the presumption 
of service connection.  If the VA meets its burden of 
presenting "clear and convincing evidence to the contrary," 
the presumption of service connection is then rebutted.

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only to the second element of a well-grounded claim 
under the Caluza test; that is, whether an injury or disease 
was incurred or aggravated in service.  

A review of the record shows that the veteran's service 
records to include the service medical records were destroyed 
in a fire in 1973 at a Government facility.  His discharge 
examination is of record and it is negative for any of the 
claimed disabilities.  The RO attempted on numerous occasions 
to obtain any remaining records from the National Personnel 
Records Center and other sources, but all attempts were 
futile.  In addition, the veteran attempted to have an award 
of the Purple Heart entered into his official military 
records by the Department of the Army.  However, in June 
1998, the Department of the Army indicated that due to the 
lack of available records and since the veteran's application 
did not contain enough information, the Department of the 
Army was unable to make any correction to his military 
records.  

The Board notes that the heightened consideration must be 
afforded the veteran, since his records are missing through 
no fault of his own.  E.g., Marciniak v. Brown, 10 Vet. App. 
198 (1997), O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  A 
review of the available service records to include the DD 
Form 214 as well as correspondence from the National 
Personnel Records Center confirms that the veteran served in 
combat in an artillery infantry division in Korea.  Although 
there is no official record of an award of the Purple Heart, 
the record does show that the veteran's unit received the 
Distinguished Unit Citation.  The Distinguished Unit 
Citation, now known as the Presidential Unit Citation, may be 
awarded to a unit for its performance in combat. Department 
of the Army Regulation 672-5-1, paragraph 9-18.

In light of the foregoing, the veteran's contentions must be 
viewed in light of his combat status.  In that regard, the 
Board finds that the veteran has proffered satisfactory 
evidence through his own testimony and the supporting records 
showing combat service that he was injured during his service 
in Korea.  His assertions of suffering such an injury are 
consistent with the circumstances, conditions, or hardships 
of his service.  Thus, the Board accepts the veteran's 
testimony as evidence that he was injured during service even 
though no official record of such injury exists.  The only 
evidence contrary to the veteran's assertions is the 
discharge examination which shows no disability.  However, 
this discharge examination also did not show that the veteran 
had hepatitis during service which he did have (and this 
disability is service-connected).  Thus, the Board finds that 
there is no "clear and convincing evidence to the contrary," 
rebutting the veracity of the veteran's allegations.  Thus, 
in sum, there is evidence that an injury was incurred during 
service.  

The Board notes that a February 1994 VA examination shows 
that the veteran currently has residual scarring of the head 
and face and also has an old fracture of the left arm which 
was fixed by an orthopedic plate.  The veteran reported to 
the examiner his history of injury during service.  As such, 
the examiner noted the veteran's histories.  The Board finds 
that this evidence is sufficient to establish the remaining 
two prongs of Caluza.  Although the examiner did not 
specifically opine as to the etiology of current 
disabilities, it was clear that based on the veteran's report 
of past injuries, there was an assumption that these were the 
residuals therefrom.  The Board believes that a nexus has 
been established due to the recent directives of Hensley.  In 
that regard, the examiner's notations are sufficient to show 
that the claim is plausible and capable of substantiation 
even if it is not definite and concrete in that regard.  

In sum, there is competent evidence of current head, face, 
and left arm disabilities, there is evidence of incurrence or 
aggravation of these disabilities in service, and there is 
competent medical evidence of a nexus between the service and 
the current disabilities.  Accordingly, the Board finds that 
the veteran's claim is plausible and, is therefore well-
grounded.  See Caluza.  


ORDER

The appeal as to the issue of entitlement to service 
connection for residuals of wounds of the head, face, and 
left arm is well-grounded.


REMAND

Because the claim of entitlement to service connection for 
residuals of wounds of the head, face, and left arm is well 
grounded, VA has a duty to assist the appellant in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999); Morton.

In that regard, as noted, the examiner who conducted the 
February 1994 VA examination did not specifically opine as to 
the etiology of current head, face, and left arm 
disabilities.  As such, the Board finds that the veteran 
should be afforded a VA scar and orthopedic examination.  The 
examiner should review all of the medical evidence of record 
as well as the lay evidence.  After conducting a physical 
examination and taking x-rays, the examiner should opine 
whether the current head, face, and left arm disabilities are 
consistent with disabilities which would be incurred in the 
type of accident which the veteran describes that he was 
involved in during service.  For example, the examiner should 
indicate if there are any retained foreign bodies in the 
scarred areas or if these wound appear to have been caused by 
mortar fire.  If the examiner is unable to provide an opinion 
in this regard, he or she should so state.  

As noted above, subsequent to the transfer of the claims file 
to the Board, the veteran submitted a supplementary report 
containing duplicative evidence and his allegations, as 
contained in a yellow folder.  However, this report also 
contained an employer's statement which is new to the record.  
Thus, the RO should consider this evidence. 

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  Under 
the circumstances of this case, additional development is 
necessary in order to fulfill the VA's duty to assist.  
Accordingly, this matter is Remanded for the following 
action:

1.  The veteran should be afforded a VA 
scar and orthopedic examination to 
determine the current nature, extent, and 
manifestations of any head, face, and 
left arm disabilities.  All indicated x-
rays and laboratory tests should be 
completed.  The claims file should be 
made available to the examiner prior to 
the examination.  The examiner should 
opine whether the current head, face, and 
left arm disabilities are consistent with 
disabilities which would be incurred in 
the type of injuries which the veteran 
asserts that he sustained during service.  
For example, the examiner should indicate 
if there are any retained foreign bodies 
in the scarred areas or if these wounds 
appear to be the residuals of mortar 
fragments.  If the examiner is unable to 
provide an opinion in this regard, he or 
she should so state.  The examiner should 
also opine as to whether it is as likely 
as not that the veteran's current 
disabilities originated during service.  

2.  The RO should reconsider the 
veteran's claim for entitlement to 
service connection for residuals of 
wounds of the head, face, and left arm on 
the merits.  When considering the claim 
on the merits, the RO should weigh the 
probative value of all of the evidence of 
record taking into consideration 
38 U.S.C.A. § 1154(b) and O'Hare.  If the 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence (including all the 
evidence added since the last 
supplemental statement of the case) and a 
citation and discussion of the applicable 
laws and regulations.  He should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 



